Citation Nr: 0101152	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  94-44 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a cold 
injury/frostbite of the feet.

3.  Entitlement to service connection allergic 
rhinitis/conjunctivitis.

4.  Entitlement to service connection for a lung/respiratory 
disorder, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (Louisville RO) which denied service 
connection for a back disorder, for a cold injury/frostbite 
of the feet, for allergic rhinitis/conjunctivitis, and for 
pulmonary disease.  During the course of this appeal the case 
was transferred from the Louisville RO to the VA's Regional 
Office in St. Paul, Minnesota (RO).  Also during the course 
of this appeal the disorder initially characterized as 
pulmonary disease was recharacterized as a respiratory 
disorder, as bronchitis and as a lung/respiratory disorder.

The record discloses that the veteran initiated but did not 
perfect an appeal from the RO's November 1997 decision 
denying service connection for a skin disorder.  Therefore, 
this matter is not before the Board.

The record also discloses that after the certification of 
this appeal the veteran failed to appear for the Washington, 
DC Board hearing which he had twice requested and once 
rescheduled -- thereby accounting for the delay in 
adjudication of this appeal.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.
2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  There is no competent medical evidence that the veteran 
has a current back disorder.

4.  There is no competent medical evidence that the veteran 
has current residuals of a cold injury/frostbite of the feet.

5.  There is no competent medical evidence that the veteran 
has current allergic rhinitis/conjunctivitis.

6.  There is no competent medical evidence that the veteran 
has a current lung/respiratory disorder.


CONCLUSIONS OF LAW

1.  No current back disorder was incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  No current residuals of a cold injury/frostbite of the 
feet were incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).

3.  No current allergic rhinitis/conjunctivitis was incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).

4.  No current lung/respiratory disorder was incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO improperly denied his claims 
of entitlement to service connection for a back disorder, 
residuals of a cold injury/frostbite of the feet, allergic 
rhinitis/conjunctivitis, a lung/respiratory disorder because 
he incurred these disorders during service.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal; VA is unaware of other 
unrequested records pertinent to this appeal, and; the 
evidence is sufficient to permit the Board to proceed with 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000).

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
Persian Gulf War veteran also may be entitled to service 
connection for a chronic disability resulting from an 
undiagnosed illness which manifests within a specified time 
and to a specified degree.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

A Persian Gulf War veteran claiming entitlement to service 
connection for chronic disability resulting from undiagnosed 
illness must show an independently verifiable indication of a 
disability which has existed for at least six months, which 
became manifest either in Southwest Asia service during the 
Persian Gulf War or to at least a 10 percent degree of 
disability by December 21, 2001, and which cannot be 
attributable to a clinical diagnosis.  38 C.F.R. § 3.317; 
Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  Disability 
rating criteria are provided in the VA's Schedule for Rating 
Disabilities.

Service personnel records disclose that the veteran served as 
an Army cavalry scout in Southwest Asia during the Persian 
Gulf War.  Service medical records show the following:  that 
the veteran sought in-service treatment for his feet when 
they had become swollen and discolored in cold weather; that 
the veteran reported having had hay fever upon entry into 
service and that he was treated for allergic 
rhinitis/conjunctivitis during service; that he had in-
service back pain while doing sit-ups, and; that examination 
upon separation from service disclosed normal clinical 
evaluations for all of the veteran's systems including his 
nose, sinuses, eyes, lungs and chest and spine.

Private and VA medical documentation does not establish that 
the veteran has a current back disorder, residuals of a cold 
injury/frostbite of the feet, allergic 
rhinitis/conjunctivitis, or a lung/respiratory disorder.  
Extensive VA medical testing in July 1993 disclosed no such 
disorders, although a VA examiner detected a nasal 
obstruction attributed to the veteran's adenoids.  Private 
medical records document the veteran's treatment for 
sinusitis and acute bronchitis in December 1993 and for 
bronchitis in May 1994.  A VA chest X-ray in October 1997 was 
normal.  The veteran informed a VA examiner in September 1997 
that he had been exposed to smoke and oil during his Gulf War 
service but that he was currently in good health.  Upon 
review of the medical records and a general medical 
examination, the examiner determined the veteran to have been 
"entirely normal."

The veteran himself does not claim current symptomatology 
associated with his service.  During a March 1995 RO hearing 
he acknowledged no current back discomfort, no residual 
disability from frozen feet, no increase in his allergy 
symptoms during service or thereafter and no current 
respiratory disorder.

Beyond the assertions in the veteran's initial claim, there 
is no competent medical evidence showing current diagnoses 
for a back disorder, residuals of a cold injury/frostbite of 
the feet, allergic rhinitis/conjunctivitis or a 
lung/respiratory disorder.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); ); Grottveit v. Derwinski, 5 Vet. App. 
91, 93 (1993) (holding that lay persons are not competent to 
offer medical opinions).  Based upon the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
claimed disorders.  See Veterans Claims Assistance Act 

of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to 
be codified as amended at 38 U.S.C. § 5107).


ORDER

Service connection for a back disorder, for residuals of a 
cold injury/frostbite of the feet, for allergic 
rhinitis/conjunctivitis, and for a lung/respiratory disorder 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

